United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                   October 27, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________                 Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-30182
                            Summary Calendar
                         _____________________

NICOLAS ESTIVERNE,

                                                 Plaintiff - Appellant,

                                  versus

TIMES-PICAYUNE LLC; KEITH O'BRIEN; SUSAN FINCH;
UNIDENTIFIED PARTIES; CHARLES PLATTSMIER, In
His Individual Capacity and as Chief Disciplinary
Counsel for the Louisiana Attorney Disciplinary
Board and His Insurer (unknown),

                                          Defendants - Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:05-CV-2227
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nicolas Estiverne appeals the district court’s dismissal of

his suit for lack of subject-matter jurisdiction.           This case arose

after The Times-Picayune published a front-page story on May 31,

2005, headlined “Ex-lawyer accused of bilking ill senior citizen,”

that described criminal allegations against Estiverne.             Estiverne

avers that he was told by the newspaper’s reporters that Charles

Plattsmier,    the   Chief   Disciplinary   Counsel   for    the   Louisiana

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Attorney    Discipline    Board,   gave    them   sealed     files    concerning

Estiverne’s      2000   resignation   from    the      Louisiana     state    bar.

Estiverne claimed that the resulting article defamed him and

violated his right to privacy, and that the defendants conspired to

violate    his   Fourteenth   Amendment      rights.      The   only      argument

Estiverne appears to offer on appeal, however, is that the district

court erred in failing to address alleged racial discrimination by

Plattsmier.      Estiverne contends that Plattsmier’s racial prejudice

was the underlying motive for the defamation and invasion of

privacy he is alleged to have suffered.             As is made clear in the

opinion of the district court, however, Estiverne’s claim under 42

U.S.C. § 1983 must allege both the deprivation of “a right or

interest secured by the Constitution and laws of the United States

... [and] that the deprivation occurred under color of state law.”

Doe v. Rains County Indep. School Dist., 66 F.3d 1402, 1406 (5th

Cir. 1995) (citations omitted).           Reputational injury “is neither

‘liberty’   nor    ‘property’   guaranteed     against       state   deprivation

without due process of law,” Paul v. Davis, 424 U.S. 693, 712

(1976), unless “the injury is combined with the impairment of some

more tangible government benefit.”            Siegert v. Gilley, 500 U.S.

226, 240 (1991).        Estiverne has not alleged a violation of any

right guaranteed by federal law because damage to his reputation is

the only injury Estiverne alleges in his complaint.                  It is of no

moment to this analysis that Estiverne believes that racial animus

motivated   Plattsmier’s      actions.      Due   to   the    lack   of    diverse

                                      2
parties, Estiverne’s defamation and invasion of privacy claims are

only actionable under state law.    Estiverne has not previously

asserted an equal protection claim and may not do so for the first

time on appeal. See Charter School of Pine Grove, Inc. v. St.

Helena Parish Sch. Bd., 417 F.3d 444, 447 (5th Cir. 2005).

     After careful review of the record and briefs, the thorough

and well-reasoned judgment of the district court is

                                                        AFFIRMED.




                                3